UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
SAMSON WOUBETU,                     )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 22-cv-2164 (UNA)
                                    )
PEOPLE WHO WORK AT ST. MARY’S )
CHURCH, et al.,                     )
                                    )
            Defendants.             )
___________________________________ )

                                 MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff’s Motion for Leave to Proceed

in forma pauperis and pro se Complaint. See ECF No. 1 & 2. The Court grants the application

and, for the reasons discussed below, dismisses the Complaint.

       A pro se litigant’s pleading is held to less stringent standards than the standard applied to

a formal pleading drafted by lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules requires that a complaint contain

a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a short

and plain statement of the claim showing that the pleader is entitled to relief, and a demand for

judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). Rule 8 gives fair notice to the

defendant of the claim being asserted, sufficient to prepare a responsive answer, to prepare an

adequate defense, and to determine whether the doctrine of res judicata applies. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).




                                                 1
       The Complaint alleges in vague terms that certain defendants “held” plaintiff’s wife, called

plaintiff “Satan,” and “oppose[] God & the Saints.” Compl. at 1, ECF No. 1 (page number

designated by CM/ECF). Further, it is alleged that Barack Obama “refused” to stop defendants

“from harassing and attacking” plaintiff. Id. Missing, however, is a statement establishing a basis

for this Court’s jurisdiction and a demand for relief. Furthermore, there are so few factual

allegations that defendants cannot reasonably be expected to identify the claim or claims brought

against them. As drafted, the Complaint fails to comply with the minimum pleading standard set

forth in Rule 8(a) and, therefore, must be dismissed. A separate order will issue.



DATE: July 29, 2022                                  /s/
                                                     CARL J. NICHOLS
                                                     United States District Judge




                                                2